DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryann Beck on 10/21/2021.

The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A remote control system for a marine vessel, the remote control system comprising:

	at least one operator fob configured to wirelessly transmit a fob signal to the helm transceiver on the marine vessel, wherein the fob signal communicates a fob identification associated with the operator fob to the helm transceiver;
	a controller configured to:
store a plurality of sets of system commands, including a set of system commands for each of a plurality of fob identifications in a list of permitted fob identifications, wherein each system command in each set of system commands is associated with a threshold distance and an operator direction;
receive the fob signal transmitted by the operator fob;
retrieve the set of system commands associated with the fob identification;
determine an operator distance based on the fob signal;
compare the operator distance with one or more threshold distances; 
determine an operator direction with respect to the marine vessel based on the fob signal from the operator fob; and
generate a system command based on the comparison, the operator direction, and the set of system commands for the fob identification so as to control operation of one or more devices on the marine vessel.
		
2.	(Cancelled) 

3.	(Previously Presented) The system of claim 1, wherein the controller is configured to determine the operator direction as either toward the marine vessel or away from the marine vessel.



5.	(Cancelled) 

6.	(Cancelled)	

7.	(Currently Amended) The system of claim 1, wherein the controller is further configured to, when fob signals are received from at least two fobs, select one of the at least two fobs as the operator fob and access the set of system commands associated with the fob identification for the fob selected as the operator fob.

8.	(Original) The system of claim 7, wherein the operator fob is selected based on a prioritized list of the permitted fob identifications.

9.	(Original) The system of claim 7, wherein the operator fob is selected based on an order of detection of the at least two fobs.

10.	(Currently Amended) The system of claim 1, wherein the controller is further configured to verify that the fob identification is on the list of permitted fob identifications prior to selecting at least one system command from the set of system commands associated with the fob identification of the detected 

the set of system commands associated with the operator fob, wherein the operator fob is selected based on a prioritized list of permitted fobs.

12.	(Currently Amended) A method of remotely controlling systems on a marine vessel, the method comprising:
storing a plurality of sets of system commands, including a set of system commands for each of a plurality of fob identifications in a list of permitted fob identifications, wherein each system command in the set of system commands is associated with a threshold distance and an operator direction;
transmitting a fob signal from an operator fob worn by an operator;
receiving the fob signal transmitted by the operator fob at a helm transceiver, wherein the fob signal communicates a fob identification associated with the operator fob to the helm transceiver;
determining an operator distance based on the fob signal;
comparing the operator distance with one or more threshold distances; 
determining an operator direction with respect to the marine vessel based on the fob signal from the operator fob; and
controlling operation of one or more devices on the marine vessel based on the comparison, the operator direction, and the set of system commands for the fob identification.

13.	(Original) The method of claim 12, wherein controlling operation of the one or more devices includes activating or deactivating at least one of a propulsion device, a door lock, a vessel light, an entertainment device, an environmental control system when the operator distance crosses one of the threshold distances.

14.	(Original) The method of claim 13, further comprising determining an operator direction with respect to the marine vessel based on the fob signal from the operator fob, wherein the activation or deactivation of the one or more devices is further based on the operator direction. 

15.	(Cancelled) 

16.	(Previously Presented) The method of claim 12, wherein the operator distance is determined based on a radio signal strength indicator of the fob signal, and where the operator direction is determined based on a change in operator distance over time.

17.	(Cancelled) 

18.	(Previously Presented) The method of claim 12, wherein the method further includes:
receiving fob signals from at least two fobs;
selecting one of the at least two fobs as the operator fob; and 
accessing the set of system commands associated with the fob identification for the fob selected as the operator fob.

19.	(Original) The method of claim 18, wherein the operator fob is selected from the at least two fobs based on a prioritized list of permitted fob identifications.

20.	(Original) The method of claim 18, wherein the operator fob is selected based on an order of detection of the at least two fobs.

21.	(Previously Presented) The system of claim 1, wherein each system command in the set of system commands for each fob identification is associated with one of a plurality of threshold distances such that a different command is generated to control operation of the one or more devices on the marine vessel as the operator distance crosses each of the plurality of threshold distances from the marine vessel.

22.	(Previously Presented) The method of claim 12, wherein each system command in the set of system commands for each fob identification is associated with one of a plurality of threshold distances, and further comprising generating a different command to control operation of the one or more devices on the marine vessel as the operator distance crosses each of the plurality of threshold distances from the marine vessel.

23-24 (Cancelled)

[End of Amendment]


Reasons for Allowance
Claims 1, 3, 4, 7-14, 16, and 18-22 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Laifenfeld teaches a remote control system (as depicted in FIGS. 1-3, for example), the remote control system comprising: a transceiver configured to communicate with one or more fobs (a transceiver wirelessly communicating with one or more user fobs or devices; see e.g. para. [0021]); at least one operator fob configured to wirelessly transmit a fob signal to the transceiver (the 
Stevens, in a same or similar field of endeavor, teaches a remote control system is for a marine vessel (a user device for remote controlling a watercraft; see e.g. para. [0022]), a helm transceiver positioned on the marine vessel (a helm transceiver including components 22a, 22b, 30, 21 etc. positioned on or close to helm of the motor craft; see e.g. FIG. 2 and para. [0022]), the at least one operator fob is configured to wirelessly transmit a fob signal to the helm transceiver on the marine vessel and controlling operation of one or more devices on the marine vessel (the transceiver allows a rider to send location information to the craft, and to wirelessly instruct the craft to automatically travel to the location of the user, see e.g. para. [0022] and [0035]). Stevens further teaches one or more controllers associated with a marine vessel as discussed earlier (see e.g. FIG. 3, a controlling processor, a kill switch and communication unit etc.).
Another prior art, taught by Lickfelt, discloses a controller is further configured to determine operator direction with respect to a vehicle based on fob signal from an operator fob (ECU 16 is configured to determine whether an operator holding a fob 14 is getting closer or moving from a vehicle 
However, the prior art references do not explicitly teach “store a plurality of sets of system commands, including a set of system commands for each of a plurality of fob identifications in a list of permitted fob identifications, wherein each system command in each set of system commands is associated with a threshold distance and an operator direction” and “generate a system command based on the comparison, the operator direction, and the set of system commands for the fob identification so as to control operation of one or more devices on the marine vessel”.
Similarly claims 3, 4, 7-14, 16, and 18-22 are also allowed for at least comprising the allowable claim subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688